ANDREWS,
Presiding Judge, concurring specially.
I concur specially because although I disagree that the cases interpreting OCGA § 9-3-72 should be overruled, I agree that the trial court erred in granting summary judgment to Dr. Teaver.
“The doctrine of stare decisis is usually interpreted to mean that the court should adhere to what it has previously decided and not disturb what is settled.” Baker v. C & S Nat. Bank, 240 Ga. 549, 550 (242 SE2d 39) (1978).
Even those who regard “stare decisis” with something less than enthusiasm recognize that the principle has even greater weight where [, as here,] the precedent relates to interpretation of a statute. A reinterpretation of a statute after the General Assembly’s implicit acceptance of the original interpretation would constitute a judicial usurpation of the legislative function.
Abernathy v. City of Albany, 269 Ga. 88, 90 (495 SE2d 13) (1998). Thus, without a strong reason to set aside a long-standing interpretation, we should not do so in the face of legislative acquiescence. State v. Jackson, 287 Ga. 646 (697 SE2d 757) (2010), quoting Etkind v. Suarez, 271 Ga. 352, 358 (5) (519 SE2d 210) (1999).
In this case, there is no strong reason to set aside this longstanding interpretation of OCGA § 9-3-72. Although the majority posits the scenario that a doctor could simply state that he left the object in the body intentionally and defeat the application of OCGA § 9-3-72, no matter how absurd the assertion, that has not happened to date and is not present in the case before us. Dr. Teaver and his assistant both stated that it was his practice, in certain cases, to leave a cotton pellet in the tooth to mark the canal in the event that it became necessary to place a post in the tooth. Dr. Teaver has submitted the affidavit of another dentist stating that it is not unusual to leave the cotton pellet in the tooth when placing the crown on the tooth. Angela Norred’s expert testified by way of affidavit that he had never seen, heard, or read about cotton fabric being placed inside a tooth on a permanent basis and therefore doubted the veracity of Dr. Teaver’s testimony that he intentionally left the cotton pellet permanently inside Norred’s tooth. If a jury were to determine that Dr. Teaver did intentionally place the cotton pellet in Norred’s *515tooth, then, under long-standing case law, the statute of limitation would bar Norred’s claim.
Decided March 19, 2013.
Moreover, the interpretation of the statute in Shannon v. Thornton, 155 Ga. App. 670 (272 SE2d 535) (1980), is not strained or labored and makes perfect sense. The court pointed out that the one-year statute of limitation applied “only where a foreign object has been left in the patient’s body.” (Punctuation omitted; emphasis in original.) The court reasoned that “[w]here, as here, an object is purposely placed in a body it cannot be said to have been ‘left,’ which, in the context of the statute, connotes a non-purposeful act.” Id.
Further, our Supreme Court in Ringewald v. Crawford W. Long Mem. Hosp., 258 Ga. 302, 304 (2) (368 SE2d 490) (1988) (overruled on other grounds, Spivey v. Whiddon, 260 Ga. 502 (397 SE2d 117) (1990)), has approved this interpretation. The Court held that “a bulldog clamp unintentionally left in the body following surgery is a ‘foreign object,’ ” (emphasis supplied) and cited Shannon v. Thornton, as authority. Thus, the Supreme Court has cited with approval and quoted the very language that we are overruling. I believe therefore, that we lack the authority to overrule that holding.
Thus, this interpretation of the statute has been in place for many years and there has been no change in the wording by the legislature nor has our Supreme Court issued any decisions that would seem to disapprove of this interpretation of the statute. See, e.g., Benefield v. Tominich, 308 Ga. App. 605, 613 (708 SE2d 563) (2011) (Blackwell, J., concurring dubitante). Changing our interpretation of the statute after all this time creates a lack of public confidence in the precedents established by this Court. See Etkind v. Suarez, 271 Ga. at 358.
Therefore, for all the reasons stated above, I believe the majority has not shown that there is a strong reason for overruling cases that were correctly decided. The bench and bar are entitled to rely on long-standing case law and this is not a situation in which the doctor’s contention is so unbelievable we must overrule cases in order to avoid allowing an “absurd assertion.” Nor is there any possibility of this occurring in the future because it will be for a jury to decide any issue of fact as to whether a doctor’s assertion that the foreign object was intentionally left in the body is credible.
I am authorized to state that Judge McMillian joins in this opinion.
Katz, Stepp, Wright & Fleming, Robert U. Wright, for appellant.
Tisinger Vance, Richard G. Tisinger, Jr., for appellees.